Citation Nr: 1820831	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ventricular disease, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1984 to November 1984, and on active military duty from May 1985 to May 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal is currently with the RO in St. Petersburg, Florida.

In February 2012, the Veteran and her spouse testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The appeal has been remanded multiple times, most recently in May 2017.  As will be explained in further detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the development directed in the May 2017 remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

In the May 2017 remand, the Board directed the AOJ obtain a medical opinion addressing whether the Veteran's left ventricular disease was related to her military service.  With regard to her claim for secondary service connection, the Board also requested that the examiner address the significance, if any, of the medical articles identified and submitted by the Veteran's representative in March 2016.  The Board directed the examiner to provide a rationale for any opinion offered.

In August 2017, the Veteran underwent a new VA examination.  The examiner noted a diagnosis of valvular heart disease with mitral regurgitation, aortic and tricuspid regurgitation, but opined that such was less likely than not related to the Veteran's military service.  The examiner noted that the Veteran's service treatment records were silent for the presence or treatment for mitral regurgitation, and while there was evidence of an abnormal echocardiogram, no follow echocardiogram was performed thereafter to further evaluate.  The examiner concluded that the Veteran's valvular heart disease with mitral regurgitation, aortic and tricuspid regurgitation was likely a separate condition which developed over the years.

With regard to secondary service connection, the examiner opined that the Veteran's valvular heart disease with mitral regurgitation, aortic and tricuspid regurgitation was less likely than not caused by her service-connected hypothyroidism.  The examiner reasoned that there was no medical relationship between usual cases of hypothyroidism and valvular heart disease, thus service connection could not be established.

Unfortunately, the August 2017 VA examination and opinion is inadequate.  With regard to the direct service connection opinion, the examiner merely notes the fact that the Veteran's service treatment records were silent for the presence or treatment for mitral regurgitation, and while there was evidence of an abnormal echocardiogram, no follow echocardiogram was performed thereafter to further evaluate.  Although the examiner provided a negative conclusion, she did not provide any rationale to connecting the facts to the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two).

With regard to secondary service connection, the examiner failed to address the significance, if any, of the medical articles identified and submitted by the Veteran's representative in March 2016, as was instructed by the May 2017 remand.

Moreover, the examiner merely addressed whether the Veteran's valvular heart disease with mitral regurgitation, aortic and tricuspid regurgitation, was caused by her service-connected hypothyroidism, and did not address aggravation.  In this regard, an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, to ensure that an opinion is obtained that adequately considers all evidence of record and all theories of entitlement, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, the AOJ should also obtain any outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to her claims, and to provide the necessary information in order for the VA to assist her in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated VA treatment records.

2.  Give the Veteran an additional opportunity to submit or identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if she provides the appropriate authorization.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Return the claims file to the VA examiner who provided the August 2017 VA opinion.  The record and a copy of this Remand must be made available to the examiner.  If the August 2017 VA examiner is not available, the claims file should be provided to another medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer each of the following questions:

a) Identify any diagnosed heart or cardiac disorder present at any time since February 2006, even if currently resolved, to include valvular heart disease with mitral regurgitation, aortic and tricuspid regurgitation; or left ventricular disease or defect or dysfunction, to include left ventricular wall thickness, possible left atrial enlargement, and hypertrophic cardiomyopathy with mild ventricular flow obstruction.

b) For any such disorder, is it at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include consideration pulse rates over 100 in the Veteran's service treatment records?

c) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed heart disorder was caused by her service-connected hypothyroidism?

d) If not, is it at least as likely as not (a 50 percent or higher probability) that any diagnosed heart disorder was aggravated (i.e., worsened beyond its natural progression) by her service-connected hypothyroidism.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

In offering any opinion, the examiner must consider the full record.  In particular, the examiner must address the significance, if any, of the medical articles identified and submitted by the Veteran's representative in March 2016.  Moreover, the examiner's opinion must reflect consideration of the Veteran's reports as to her history and symptomatology.  If the examiner chooses to reject her reports, the examiner must provide a reason for doing so, and her lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of evidence in her service treatment records.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




